 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                     CASE NO. CR19-0024JLR

11                               Plaintiff,               MINUTE ORDER
                   v.
12
            JAMES J. HENDRIX,
13
                                 Defendant.
14

15          The following minute order is made by the direction of the court, the Honorable

16   James L. Robart:

17          Before the court is Defendant James J. Hendrix’s motion for stay of sentencing

18   (Mot. (Dkt. # 238)) and memorandum filed in support of the motion to stay (Mem. (Dkt.

19   # 246)). The memorandum states that Mr. Hendrix’s counsel “does not believe that there

20   are any constitutional or statutory rights to a speedy sentencing.” (See id. at 6.) The

21   court disagrees. Federal Rule of Criminal Procedure 32(b)(1) states that “[t]he court must

22   impose sentence without unnecessary delay.” Fed. R. Crim. P. 32(b)(1). Moreover, the


     MINUTE ORDER - 1
 1   United States Supreme Court has recently noted that “[f]or inordinate delay in

 2   sentencing, although the Speedy Trial Clause does not govern, a defendant may have

 3   other recourse, including, in appropriate circumstances, tailored relief under the Due

 4   Process Clauses of the Fifth and Fourteenth Amendments.” Betterman v. Montana, ---

 5   U.S. ---, 136 S. Ct. 1609, 1612 (2016).

 6          Mr. Hendrix’s memorandum states that Mr. Hendrix is willing to waive any

 7   statutory or constitutional rights to timely sentencing “to the extent the Court believes it

 8   warranted.” (See Mem. at 6.) The court believes that such a waiver is warranted to

 9   ensure that Mr. Hendrix is aware that his request for a stay could impact his due process

10   rights and his rights under Federal Rule of Criminal Procedure 32. Thus, if Mr. Hendrix

11   remains willing to waive any rights to timely sentencing that he has under the Due

12   Process Clauses of the Fifth and Fourteenth Amendments or under Federal Rule of

13   Criminal Procedure 32, he may do so by filing a waiver on the docket in this matter by

14   Friday, February 28, 2020. The court DEFERS ruling on Mr. Hendrix’s pending motion

15   to stay until the court receives a waiver from Mr. Hendrix or until the expiration of the

16   court’s February 28, 2020, deadline for Mr. Hendrix to file a waiver.

17          Filed and entered this 18th day of February, 2020.

18
                                                  WILLIAM M. MCCOOL
19                                                Clerk of Court

20                                                s/ Ashleigh Drecktrah
                                                  Deputy Clerk
21

22


     MINUTE ORDER - 2
